Citation Nr: 1011051	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-12 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has had psoriasis since active 
service in January 1973.  In his VA Form 9, dated in May 
2008, he indicated that he does not have any private 
treatment records, nor does he remember the names of the 
private physicians who have treated him.  He avers that he 
has received treatment from two VA facilities; however, he 
did not provide any dates of such service.
 
The claims folder includes VA medical records which indicate 
that the Veteran is currently being treated for psoriasis.  
Unfortunately, the records do not indicate when the treatment 
began.  The earliest clinical evidence of record with regard 
to the Veteran's psoriasis is an August 2006 VA medical 
clinic note which reflects that the Veteran was receiving 
injections and that the dermatology clinic at another 
facility was following his condition.  Subsequent VA medical 
records, also dated in August 2006, reflect that the Veteran 
was being followed every three months and that he had had his 
last dermatology appointment in May 2006.  The claims file 
does not contain any VA medical records prior to August 2006.  

Based on the foregoing, it appears to the Board that the 
claims folder does not contain complete records of the 
Veteran's VA medical treatment for psoriasis.  As the issue 
in this claim is whether the Veteran's psoriasis is causally 
related to active service, any clinical information with 
regard to an onset date would be probative.  Therefore, the 
RO should request the Veteran to identify the VA facilities 
and approximate dates, to include the earliest date, for 
which he received treatment, or an examination, for 
psoriasis.  The RO should attempt to obtain any additional VA 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide the 
RO with the approximate dates and 
corresponding VA medical facilities in 
which he was treated for psoriasis.  The 
Veteran should be requested to provide the 
earliest date at which he obtained 
treatment for psoriasis at a VA facility, 
and the location of that facility.  In 
addition, request that he complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any other medical 
treatment facilities in which he was 
treated for psoriasis.  

2.  The RO should attempt to obtain any 
pertinent medical records, to include VA 
records prior to August 3, 2006 (the 
earliest record in the claims folder). 

3.  If any search for any such records 
yields negative results, this fact should 
be noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
psoriasis, with consideration of all 
additional evidence received since issuance 
of the March 2008 statement of the case.  
If a VA examination is considered necessary 
it should be scheduled.  If the benefit 
sought on appeal is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


